Citation Nr: 0507421	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  96-23 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and Dr. Correa-Grau


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from April 1951 to April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 RO rating decision which found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder. 

By way of history the Board notes that service connection for 
schizophrenic reaction, paranoid type, was originally denied 
in a December 1970 rating decision.  Subsequent decisions by 
the Board in October 1975 and June 1988 also denied service 
connection for schizophrenia.  In October 1993, April 1995 
and June 1996 the RO found that the veteran had not presented 
new and material evidence to reopen the claim of service 
connection for schizophrenia.  In December 1999, the Board 
found new and material evidence had been received to reopen 
the claim for service connection for schizophrenia and 
remanded the case to the RO for further development.  An 
additional remand was required in December 2000 due to a 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In June 2001 the Board issued a decision, denying entitlement 
to service connection for schizophrenia.  The veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In August 2002 the parties (VA 
and the veteran) filed a Joint Motion for Remand and to Stay 
Proceedings with the Court.  By August 2002 Order, the Court 
granted the Joint Motion for Remand, vacated the Board's June 
2001 decisions, and remanded the matter to the Board.  In 
January 2004 the Board remanded this matter to the RO, 
directing that the RO take action consistent with the Court's 
Order and Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, for reasons more fully explained below, the 
Board has no choice but to remand this matter to the RO 
again.  In that regard, the Board notes that there has not 
been compliance with the Board's January 2004 remand (which 
ultimately means there has not been compliance with the 
August 2002 Joint Motion for Remand).  The Court has held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the January 2004 remand, the Board directed 
the RO, in pertinent part, to "obtain complete treatment 
records (as opposed to discharge summaries) of all 
hospitalizations of the veteran ... including VA 
hospitalizations from January to March 1989, August to 
September 1989, and in December 1999, that are not currently 
part of the claims folder and associate them with the claims 
folder."  

The record reflects that in June 2004 the RO sent to the San 
Juan VAMC a VA Form 10-7131 requesting that they "provide 
all hospitalization and inpatient and outpatient medical 
treatment [sic] complete records available to the present.  
If no record is available negative reply is required."  

Received from the San Juan VAMC in July 2004 were copies of 
treatment records for the veteran, dated from 1988 to 2002.  
These treatment records included a duplicate copy of the 
December 1999 discharge summary as well as copies of the 
related inpatient treatment records.  There were no duplicate 
copies, however, of the discharge summaries from the January 
to March 1989 hospitalization or the August to September 1989 
hospitalization.  Most importantly, however, there were no 
copies of inpatient treatment records related to the 
veteran's hospitalizations from January to March 1989 and 
from August to September 1989.  The San Juan VAMC provided no 
explanation as to why such records were not provided.  

Thus, the Board finds that there has been a failure to comply 
with the Board's 2004 remand as well as a breach of the duty 
to assist the veteran.  The pertinent law and regulation 
provides that VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency, including records from VA medical facilities.  VA 
will end its efforts to obtain such records only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 U.S.C.A. § 5103A (b); 
38 C.F.R. § 3.159(c)(2).  If after continued efforts to 
obtain Federal records VA concludes that it is reasonably 
certain they do not exist or further efforts to obtain them 
would be futile, VA will provide the claimant with oral or 
written notice of that fact.  38 C.F.R. § 3.159(e).  The 
required content of the notice is set out in 38 C.F.R. 
§ 3.159(e)(i)-(iv).  

There is one additional aspect of the January 2004 with which 
the RO has not complied.  In the January 2004 remand, the 
Board directed the RO, in pertinent part, to "obtain from 
the appellant the names and addresses of all treatment 
providers who treated [him] for a neuropsychiatric disorder, 
including anxiety and schizophrenia."  The veteran was to 
"be advised that he must provide specific information to 
identify the treatment providers, including approximate dates 
of treatment".  If the veteran provided adequate information 
to do so, the RO was directed to take all necessary steps to 
obtain any pertinent records."  Additionally, the Board 
provided a list of several VA and private treatment providers 
of which the veteran should be asked to provide information.  

In June 2004 the veteran submitted 15 separate Authorization 
and Consents to Release Information (VA Forms 21-4142).  In 
the August 2004 supplemental statement of the case, the RO 
addressed several of these authorizations.  There are, 
however, seven authorizations that have yet to be adequately 
addressed by the RO, including:  Dr. Antonio Molina, Dr. 
Rafael Molina, Dr. Raul Correa Grau, Dr. Miltz, Belleview 
Hospital, Roosevelt Memorial Hospital, and Centro Salud 
Mental Hospital Regional Caguas.  Unfortunately, the VA Forms 
21-4142 signed by the veteran in June 2004 provide that their 
authorization automatically ends 180 days after they are 
signed and dated.

In light of the August 2002 Joint Motion, which claimed that 
VA failed in its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim and noted that 
the veteran had identified physicians who had treated him 
after his discharge from the Army, from whom it did not 
appear that records were sought, the RO must address each 
cited treatment source listed by the veteran.  The Board 
recognizes that some of the records sought would be over 40 
years old and most likely are not available, that some of the 
treatment providers may no longer be alive or in business, 
and that we may have already received the only treatment 
records available from a certain treatment provider.  The RO 
should however explain in a supplemental statement of the 
case any action taken or why action was not taken with regard 
to each treatment source cited.  

In obtaining or attempting to obtain non-Federal records, VA 
must comply with the mandates of 38 U.S.C.A. § 5103A(a),(b) 
and 38 C.F.R. § 3.159(c),(e), which require that VA make 
reasonable efforts to obtain relevant records, and that such 
reasonable efforts will generally consist of an initial 
request for the records and if the records are not received, 
at least one follow-up request.  A follow-up request is not 
required if a response to the initial request indicates that 
the records sought do not exist or that a follow-up request 
for the records would be futile.  The claimant must cooperate 
fully and must provide enough information to identify and 
locate the existing records.  If VA makes reasonable efforts 
to obtain relevant non-Federal records but is unable to 
obtain them, VA will provide the claimant oral or written 
notice of that fact.  38 C.F.R. 38 U.S.C.A. § 5103A(b)(2), 
§ 3.159(e).  The Board also notes that VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board regrets the additional delay in this appeal which 
has been pending for close to 10 years.  However, the August 
2002 Joint Motion set out several issues that need to be 
addressed (including three "missing" Spanish to English 
translations, two of which were already a matter of record 
since 1999) prior to the Board rendering a decision.  

This matter is therefore REMANDED for the following:


1.  The RO should again attempt to obtain 
copies of the inpatient treatment records 
related to the veteran's hospitalizations 
at the San Juan VAMC from January to 
March 1989 and from August to September 
1989.  The efforts to obtain any records 
from a Federal department or agency shall 
continue until the records are obtained, 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  

2.  The RO should specifically address 
seven of the authorizations (VA Form 21-
4142) received from the veteran in June 
2004 that have yet to be sufficiently 
addressed, including from Dr. Antonio 
Molina, Dr. Rafael Molina, Dr. Raul 
Correa Grau, Dr. Miltz, Belleview 
Hospital, Roosevelt Memorial Hospital, 
and Centro Salud Mental Hospital Regional 
Caguas.  The RO should comply with the 
requirements of 38 U.S.C.A. § 5103A(b) 
and 38 C.F.R. § 3.159(c),(e) with regard 
to these authorizations.  If the RO does 
not take any additional action, the RO 
should specifically note why additional 
action is not being taken (i.e., no 
reasonable possibility that any 
assistance VA would provide would 
substantiate the claim, the veteran has 
not provided enough information to 
identify and locate the existing records, 
etc.).

3.  If the RO is unable to obtain any of 
the relevant treatment records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e).

4.  After the foregoing development has 
been completed, the RO should review the 
evidence of record and adjudicate the 
claim, with consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority (including the 
VCAA), and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


